Citation Nr: 0214648	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  02-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for post-traumatic stress disorder (PTSD).

(The issue of entitlement to an increased rating for 
residuals of shell fragment wounds to the right leg and knee 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  The veteran also had one month and eighteen days of 
other service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, granted service connection for PTSD and assigned a 10 
percent rating effective from November 16, 2000. 

Initially, because the current issue on appeal arises from 
the assignment of an initial rating for PTSD following an 
award of service connection, the Board must consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As such, the question for 
consideration is the propriety of the initial rating assigned 
during the course of this appeal.

As to the claim for an increased rating for residuals of 
shell fragment wounds to the right leg and knee, which issue 
also comes to the Board from an appeal of the RO's November 
2001 decision, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105) (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the veteran 
and his representative notice and reviewing any responses to 
the notice, the Board will prepare a separate decision 
addressing this issue.

In addition to the issue cited on the cover page of this 
decision, the Board notes that the veteran, at his August 
2002 personal hearing, raised the issue of service connection 
for varicosity's of the right leg secondary to service 
connected shell fragment wounds to the right leg and knee.  
This issue has not been properly developed for appellate 
review and is not intertwined with the issue on appeal.  
Accordingly, it is referred back to the RO for appropriate 
action.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with no more than reduced reliability and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, and 
correspondence with the veteran, the veteran and his 
representative have been notified of the laws and regulations 
governing his claim for a higher evaluation, including the 
VCAA, and the reason for the determination made regarding his 
claim.

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claims' file consist of 
the veteran's service medical records, post-service medical 
records, and written arguments presented by the veteran and 
his representative in support of his claim as well as 
personal hearing testimony by the veteran and his wife.  In 
addition, the veteran was asked to provide information 
regarding his treatment and the veteran thereafter filed or 
the RO thereafter obtained all available and identified 
treatment records.  While a review of the record on appeal 
shows only one relevant post-service medical record, the 
Board notes that the veteran reported in that private 
treatment record, as well as the earlier February 2001 VA 
examination, and at his August 2002 personal hearing, that he 
had never obtained treatment for his psychiatric disorder and 
he was not interested in obtaining treatment.  Also, in 
February 2001, the RO obtained medical opinion evidence as to 
the severity of the veteran's service connected psychiatric 
disability.

Therefore, the Board concludes that all relevant evidence has 
been obtained for determining the merits of the veteran's 
claim and no reasonable possibility exist that any further 
assistance would aid the veteran in substantiating the claim.  
See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45620, 
45630 (to be codified at 38 C.F.R. § 3.159(d)).  See also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also see, 
Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing Godwin 
v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the 
"duty to assist is not unlimited" and that "the duty to 
develop pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, because 
there is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of the 
issue on appeal, adjudication of the claim at this juncture 
may go forward because it poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the veteran's appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his PTSD that in turn warrants 
a higher evaluation.  Specifically, they reported that the 
veteran had had problems with increased anxiety, erratic 
sleep, anger/irritability, and avoidance.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

Historically, the veteran was assigned a 10 percent rating 
for his service-connected PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (PTSD).  See RO decision dated in April 
2001.  

Under the version of the rating criteria that has been in 
effect since before the veteran filed his claim for 
compensation in November 2000, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2001).  
A higher, 30 percent rating is warranted, for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  A 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

As to the correct rating to assign the veteran's psychiatric 
disorder, the Board notes that a review of the record on 
appeal shows that relevant post-service medical evidence is 
limited to the findings made at a VA examination dated in 
February 2001 and a private psychiatric examination dated in 
July 2002.  (Parenthetically, the Board notes that the 
veteran reported at both of the above examinations, as well 
as at his August 2002 personal hearing, that he had never 
obtained treatment for his psychiatric disorder and he was 
not interested in obtaining treatment.)

At the February 2001 VA examination, the veteran reported 
that, since he returned from the Republic of Vietnam, he 
frequently "flies off the handle."  Next, he reported that 
his wife says that he easily goes into rages.  The veteran 
thereafter reported that the above problem caused him to have 
difficulty in running his business because he cannot get 
along with people (i.e., he yells at his employees) and led 
to road rage to the point of his stopping his truck and 
trying to get into a fight with other drivers.  In addition, 
the veteran complained of flashbacks, nightmares (a couple of 
times a year), avoidance (he tries hard not to think about 
his Vietnam experience, is not able to watch combat movies, 
and avoids fireworks), and difficulty being in large crowds 
where people might bump into him.  The veteran also reported 
nightly, but intermittent, insomnia.  The veteran estimated 
that he only sleeps approximately five hours per night.  And, 
the veteran reported that in the past, he had unknowingly 
tried to choke his wife while sleeping.  In the last month, 
the veteran also reported that he had awoke from his sleep in 
a cold sweat.  Lastly, the veteran reported that he spends 
time in the woods alone, although it is not clear if this was 
more for escape or enjoyment.

As to his social history, he lived with his wife of 34 years 
and has two children.  As to his occupational history, he has 
a high school degree with vocational training in welding and 
business management.  He was self-employed in a landscaping 
business that he had owned and operated for 23 years.  The 
landscaping business is his sole source of income.

On examination, his level of activity was reduced and 
movements were slowed and awkward.  Eye contact was sporadic.  
Speech was decreased in amount, but normal in rate and 
volume.  Affect was flattened.  Thought processes were 
slowed, but logical with goal orientation.  There were lucent 
associations that were especially noticeable on abstraction.  
Thought content indicated mild past suicidal ideation, but 
none current.  He had occasional homicidal ideation, but 
again none recently.  He denied hearing voices, but he 
admitted to occasional delusions of reference.  He had 
loosening of association, but his interpretation of a proverb 
was good.  Judgment to a hypothetical was poor.  He described 
his mood as, "[s]ubdued, I am mellow as long as I am with my 
wife or by myself".  

However, hygiene and grooming were good.  His appearance was 
appropriate.  He was alert and fully oriented with an 
adequate fund of knowledge and awareness of current events.  
Attention was intact.  He was able to perform a simple mental 
calculation and spell the word "world" backwards and recall 
three of three words after a brief distraction.  Thereafter, 
the examiner opined that

. . . the veteran has had a pattern of 
negativistic behavior in the past which 
caused him to avoid and resist treatment 
at the VA.  At present he is making an 
attempt to receive services for his 
conditions.  He also has some psychiatric 
symptoms which appear to be related to 
the chronic PTSD including loosening of 
associations and some mild paranoid 
ideations.  Social adaptation has been 
impaired.  He is not able to function in 
crowds or anywhere other than by himself 
or with his wife.  His flexibility in an 
occupational setting is at least mildly 
compromised.  He maintains his business 
and apparently is doing fairly well, but 
he does report yelling at his own 
employees and this he sees as a problem 
that has lowered his success.  Overall at 
this time his level of disability is in 
the mild range.  This veteran apparently 
is competent to manage his own funds.  
(Emphasis added).

The diagnosis was PTSD with some indication of residual 
psychosis.  His current Global Assessment of Functioning 
(GAF) score was 61.

Thereafter, at the July 2002 private psychiatric evaluation, 
the veteran complained of difficulty being in crowds and 
reported that he "can't stand being confined or in enclosed 
spaces."  He also stated that he felt confined just wearing a 
seatbelt.  Next, the veteran reported that he tended to avoid 
situations that produce anxiety, such as going to large 
restaurants or noisy environments.  Thereafter, the veteran 
described some anxiety symptoms including tachycardia, sweaty 
hands, and trembling.  He also reported an erratic sleep 
pattern and, in the past, nightmares.  However, the veteran 
denied any symptoms of depression or having suicidal thoughts 
for the last five years.  Next, it was noted that the veteran 
continued to be married.  The veteran thereafter reported 
that he had not had any psychiatric treatment and does not 
feel that he needed any.

On examination, he was neatly dressed male, affect was 
stable, he was oriented to time, person, place, and 
situation, thoughts were goal-directed, he had no suicidal or 
homicidal ideation, he had no hallucinations or delusions, 
and memory and concentration were fair.  He was of average 
intelligence.  Vocabulary was normal.  Insight and judgment 
were adequate.  

The diagnosis was "mild to moderate" PTSD with a GAF score 
of between 45 and 49.  (Emphasis added)  Thereafter, the 
examiner noted that the veteran did not want to relive his 
Vietnam experiences and declines any further psychotherapy 
intervention.  The veteran stated he was able to avoid any 
symptoms by controlling his activities and behaviors.

Subsequently, in August 2002, the veteran and his wife 
testified at a personal hearing before the undersigned.  At 
that time, the veteran testified that he had difficulty 
keeping employees because he tended to fly off the handle to 
quickly and yell at them.  As to his other adverse 
symptomology, the veteran reported that he needed to keep his 
personal space at all times and therefore he backs away to 
get more room whenever people get too close to him.  The 
above problems lead the veteran to avoid "everybody."  
Because of his inability to be around people, he had not been 
able to take his wife to the movies in many years. 

The veteran's wife thereafter testified that the veteran had 
problems with nightmares, anger, and sleeping.  She also 
reported that the veteran would take long walks in the woods 
by himself to deal with his fits of rage.  She also reported 
that the veteran, at times, was unable to carry on a normal 
conversation with there children or anyone else - he will 
just sit and stair off into space. 

The Board notes that the February 2001 VA examiner opined, as 
to the severity of the veteran's PTSD, that it caused his 
"[s]ocial adaptation [to be] impaired[,] . . . [h]is 
flexibility in an occupational setting [to be] at least 
mildly compromised, [and] . . . [o]verall at this time his 
level of disability [to be] in the mild range."  Thereafter, 
the more recent private examiner characterized the severity 
of the veteran's PTSD as "mild to moderate."  However, the 
February 2001 VA examiner also observed that the veteran was 
experiencing problems with reduced activity, slowed and 
awkward movements, sporadic eye contact, decreased speech, a 
flattened affect, slowed thought processes, lucent 
associations, mild, but past, suicidal and homicidal 
ideation, occasional delusions of reference, loosening of 
association, mild paranoid ideations, and poor judgment to a 
hypothetical.  Moreover, while the VA examiner opined that 
the veteran's GAF score was 61, the July 2002 private 
examiner opined that the veteran's GAF score was between 45 
and 49.  Tellingly, according to the AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL 427-9 (4th ed. 1994 
(DSM IV), a GAF score between 41 and 50 suggests that the 
veteran's PTSD is manifested by "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)" and/or "some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)." 

The Board finds that veteran's overall disability picture, as 
reflected at his most recent examination where his GAF score 
dropped to between 45 and 49, along with the veteran's 
complaints of a current problems with anxiety, erratic sleep, 
anger/irritability, and avoidance, along with the problems 
observed by the February 2001 VA examiner, leads the Board to 
conclude that the veteran's PTSD is manifested by adverse 
symptomology that equates to occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, the Board concludes that, with resolution of 
doubt in the veteran's favor, that the evidence supports a 
conclusion that his impairment is best approximated by the 
criteria for the 50 percent rating, but no more.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

As noted above, the criteria fore the next higher evaluation, 
70 percent, requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  § 4.130.  However, these 
are not characteristics of the veteran's disability.  

While the veteran reported having problems with anxiety, 
erratic sleep, anger/irritability, and avoidance, the veteran 
never claimed to have a problem with obsessional rituals 
which interfere with routine activities, near-continuous 
panic, near-continuous depression, spatial disorientation, or 
neglect of personal appearance and hygiene.  Moreover, while 
the February 2001 VA examiner noted that the veteran had had 
a problem with homicidal and suicidal ideation, this was not 
considered a current problem.  

In addition, while the veteran reported a problem with 
anger/impulse control which led him to yell at workers and to 
try to get into fights with fellow drivers, he also reported 
at his July 2002 examination that he did not need psychiatric 
treatment because he was able to avoid any symptoms by 
controlling his activities and behaviors.  Therefore, his 
anger while bothersome, is controllable.  

While the Board acknowledges that the veteran continues to 
have adverse symptomatology that causes problems at work and 
at home, the Board can not say that this adverse 
symptomatology equates to the criteria for a higher 70 
percent evaluation.  38 C.F.R. § 4.130 (2001).  Being able to 
manage daily living activities as well as to remain in a 
marriage for more then three decades and run his own 
landscaping business for more then two decades further 
supports the above conclusion.  Therefore, the Board 
concludes that the veteran's symptoms are more closely 
approximated by the criteria for a 50 percent rating.  
38 C.F.R. § 4.130.

In reaching the above conclusion, the Board has not 
overlooked the veteran's written statements to the RO or his 
and his wife's personal hearing testimony.  Specifically, in 
the above statements and testimony, it was alleged that the 
veteran's PTSD caused a much greater negative impact on the 
veteran's life then was reflected at his VA examination.  
However, for the reasons noted above, the Board finds that 
the record does not support such a finding.  The Board notes 
that lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, neither the 
veteran's or his wife's statements as to the severity of the 
veteran's PTSD is probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Even though the 
veteran and his wife have described significant problems with 
the veteran's anger and the like, this has not been confirmed 
by the clinical evaluations of record. 


ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

